Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,258,324 B2 to Husband et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is a combination of claims 1 and 2 of the patent without the recitation of “wherein the stator has sixteen slots, each of which is defined by a wound tooth carrying a coil, and an unwound tooth not carrying a coil, and wherein the width of wound teeth is greater than the width of unwound teeth.” 

App. Claim #
Pat. Claim #
Difference
1
1 + 2
Removed recitation of “the stator has sixteen slots, each of which is defined by a wound tooth carrying a coil, and an unwound tooth not carrying a coil, and wherein the width of wound teeth is greater than the width of unwound teeth” and added language of claim 2. 
2
3
None. 
3
4
None. 
4
5
None. 
5
6
None. 
6
1
Recitation of language present in claim 1. 
7
7
None. 
8
8
None. 
9
9
None. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0229573 A1 to Zhao et al. 
Zhao et al. clearly teaches a permanent magnet brushless motor having high winding factor, and design and fault-tolerant control methods, comprising: 
a rotary electric machine having a permanent magnet rotor (see Abstract, paragraphs [0008] and [0009]) and an alternate-wound stator (see Figures 1, 4, 5, and 6) having eight evenly-spaced coils arranged in pairs (see Figures 1 and 6), each coil in each pair being separated by 180 degrees (see Figures 8 and 10); 
a first phase (A) comprising a first one of the coil pairs and a first phase drive circuit connected therewith; 
a second phase (B) separated by +45 degrees from the first phase and comprising a second one of the coil pairs and a second phase drive circuit connected therewith; 
a third phase (C) separated by +90 degrees from the first phase and comprising a third one of the coil pairs and a third phase drive circuit connected therewith; and 
a fourth phase (D) separated by +135 degrees from the first phase and comprising a fourth one of the coil pairs and a fourth phase drive circuit connected therewith, wherein: 
the first phase drive circuit and third phase drive circuit are connected with a first dc bus (see Figure 7); and 
the second phase drive circuit and the fourth phase drive circuit are connected with a second dc bus (see Figure 7); 
the method comprising the steps of: 
determining whether a loss of operation occurs in one of the first phase and the third phase; 
determining whether a loss of operation occurs in one of the second phase and the fourth phase; 
ceasing operation of both the first phase and the third phase when loss of operation of the one of the first phase and the third phase is determined; and 
ceasing operation of both the second phase and the fourth phase when loss of operation of the one of the second phase and the fourth phase is determined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 3, 2022